         Case 7:19-cv-05786-PMH Document 31 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE LAWTONE-BOWLES,
                           Plaintiff,
                    -against-                                              ORDER

U.S. BANK NATIONAL ASSOCIATION, As                                   19-CV-05786 (PMH)
Trustee, In Trust For The Holders of MLMI
Trust 2002-AFC Asset-Backed Certificates,
Series 2002-AFC1 (USBank), et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       On December 17, 2020, the Court ordered Plaintiff Nicole Lawtone-Bowles (“Plaintiff”)

to show cause by January 15, 2021 regarding her failure to serve timely the Summons and

Complaint on U.S. Bank National Association, As Trustee, In Trust For The Holders of MLMI

Trust 2002-AFC Asset-Backed Certificates, Series 2002-AFC1 (USBank) (“U.S. Bank”), Select

Portfolio Servicing (SPS) (“SPS”), and Steven J. Baum, P.C. (“Baum” and collectively, “Unserved

Defendants”) within the ninety (90) day period allotted by the September 17, 2019 Order of Service

and Federal Rule of Civil Procedure 4(m).1 (Doc. 30). This Court directed specifically that Plaintiff

respond in writing to: (1) explain why she never requested an extension of time to effectuate

service on the Unserved Defendants; and (2) advise as to whether she wished to proceed against

the Unserved Defendants and, if so, to provide any available additional information about their

service addresses. (Id. at 3-4). The December 17, 2020 Order to Show Cause warned that, “[f]ailure

to comply with this Order shall result in dismissal” without prejudice as to the Unserved




1
  The only other Defendant, Phionah N. Brown (“Brown”), has appeared in this action and filed a motion
to dismiss. (Doc. 25). The Court will address Brown’s motion by Order docketed separately.
          Case 7:19-cv-05786-PMH Document 31 Filed 01/19/21 Page 2 of 2




Defendants under Federal Rules of Civil Procedure 4(m) and 41(b), and could result “in dismissal

without prejudice to Brown as well.” (Id. at 4).

         As Plaintiff has not responded to the December 17, 2020 Order to Show Cause, the claims

for relief against U.S Bank, SPS, and Baum are dismissed without prejudice for failure to prosecute

under Federal Rule of Civil Procedure 41(b). The Clerk of the Court is respectfully directed to

terminate U.S. Bank, SPS, and Baum from this action.



                                                   SO ORDERED:

Dated:    New York, New York
          January 19, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge




                                                   2
